                1   WILLIAM C. MORISON (No. 99981)
                    wcm@morisonprough.law
                2   HENRY M. SU (No. 171853)
                    hms@morisonprough.law
                3   MORISON & PROUGH, LLP
                    2540 Camino Diablo, Suite 100
                4   Walnut Creek, CA 94597
                    Telephone: (925) 937-9990
                5   Facsimile: (925) 937-3272
                6   Attorneys for Plaintiff
                    HALLMARK AMERICAN
                7   INSURANCE COMPANY
                8                                   UNITED STATES DISTRICT COURT

                9                                   EASTERN DISTRICT OF CALIFORNIA

            10

            11      HALLMARK AMERICAN INSURANCE                    )         Case No. 2:19-cv-00707-TLN-EFB
                    COMPANY, an Arizona corporation,               )
            12                                                     )         STIPULATION AND ORDER
                                       Plaintiff,                  )
            13                                                     )
                           v.                                      )
            14                                                     )
                    VALLEE DEVELOPMENT CORP., a                    )
            15      California corporation, et al.,                )
                                                                   )
            16                         Defendants.                 )
                                                                   )
            17

            18      THE UNDERSIGNED PARTIES HEREBY STIPULATE AS FOLLOWS:

            19             1.      Plaintiff Hallmark American Insurance Company ("Hallmark") filed the complaint

            20      in the above-referenced action on April 24, 2019. The Estate Of Preston R. Vallee and David

            21      Hanks, as the personal representative of the Estate Of Preston R. Vallee (collectively herein

            22      "Preston Vallee"), are among the defendants in that action.

            23             2.      The complaint alleges Hallmark issued an Aircraft Insurance Policy No. GA99-

            24      41041-00 for the policy period April 7, 2017 to April 7, 2018 (“Hallmark Policy”).

            25             3.      Preston Vallee admits that The Estate Of Preston R. Vallee, David Hanks, as the

            26      personal representative of the Estate Of Preston R. Vallee, and Preston R. Vallee, prior to his

            27      death, are not insureds under the Hallmark policy. Preston Vallee fully, forever, finally,

            28      generally, completely, unequivocally, and irrevocably releases, discharges and forever waives any
 M ORISON &                                                            -1-
P ROUGH , LLP
                                                         STIPULATION AND ORDER
                1   and all claims, benefits, rights, duties, obligations, damages, actions, and proceedings directly or
                2   indirectly arising out of the Hallmark Policy.
                3          4.      Preston Vallee admits that he is not asserting any claims against Hallmark, the
                4   Hallmark Policy, and/or any alleged or actual insured under the Hallmark Policy arising out of the
                5   crash of a 2006 Beechcraft G36 Bonanza aircraft, FAA Registration Number N7215J, that
                6   happened on September 9, 2017. Preston Vallee further fully, forever, finally, generally,
                7   completely, unequivocally, and irrevocably releases, discharges and forever waives any and all
                8   claims against any and all alleged and/or actual insureds under the Hallmark Policy including, but
                9   not limited to, any claims for wrongful death or survival under Code of Civil Procedure sections
            10      377.30 and 377.60, that could be, are alleged to be, or are covered by the Hallmark Policy.
            11             5.      The Estate Of Preston R. Vallee and David Hanks, as the personal representative
            12      of the Estate Of Preston R. Vallee, are hereby dismissed from this action without prejudice. Each
            13      party will bear his or its own costs.
            14             6.      The Estate Of Preston R. Vallee and David Hanks, as the personal representative
            15      of the Estate Of Preston R. Vallee, will be bound by any judgment entered in this case as if they
            16      remained defendants.
            17      Dated: May __, 2019                                 MORISON & PROUGH, LLP
            18

            19                                                          By: /s/
                                                                               William C. Morison
            20
                                                                             Attorneys for Plaintiff
            21                                                               HALLMARK AMERICAN
                                                                             INSURANCE COMPANY
            22
                    Dated: May __, 2019                                 REYNOLDS LAW, LLP
            23

            24
                                                                        By: /s/
            25                                                                    James Forbes
            26                                                               Attorneys for Defendants
                                                                             THE ESTATE OF PRESTON R.
            27                                                               VALLEE and DAVID HANKS, as the
                                                                             personal representative of THE ESTATE
            28                                                               OF PRESTON R. VALLEE
 M ORISON &                                                          -2-
P ROUGH , LLP
                                                            STIPULATION AND ORDER
                1                                       ORDER
                2         IT IS SO ORDERED.
                3   DATED: July 3, 2019
                4

                5                                               Troy L. Nunley
                                                                United States District Judge
                6

                7

                8

                9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
 M ORISON &                                            -3-
P ROUGH , LLP
                                              STIPULATION AND ORDER
